IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-08-00240-CV

                             IN RE XTO ENERGY, INC.


                                  Original Proceeding


                           MEMORANDUM OPINION


       XTO Energy, Inc. filed an original mandamus proceeding against H. D. Black,

then the judge of the 77th District Court. However, because Judge Black subsequently

retired and is no longer the sitting judge of the district court, we set aside the

submission and abated this proceeding to allow the current sitting judge of the 77th

District Court to consider anew the issues decided by Judge Black. TEX. R. APP. P. 7.2

(b); In re Baylor Med. Ctr. at Garland, 2008 Tex. LEXIS 762, 51 Tex. Sup. J. 1334 (Tex. 2008).

       XTO Energy, Inc. has now filed a motion to dismiss this proceeding because the

order decided by Judge Black has been vacated. Accordingly, this original proceeding

is reinstated and dismissed. See TEX. R. APP. P. 42.1(a)(1).



                                           TOM GRAY
                                           Chief Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Proceeding reinstated
Petition dismissed
Opinion delivered and filed May 27, 2009
[CV06]




In re XTO Energy, Inc.                     Page 2